NUMBER 13-09-00699-CR

                                     COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


CLINTON RAY CURTIS,                                                         Appellant,

                                                         v.

THE STATE OF TEXAS,                                                           Appellee.


                        On appeal from the 24th District Court of
                                DeWitt County, Texas.


                                 MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Garza
               Memorandum Opinion by Justice Yañez

      Appellant, Clinton Ray Curtis, pleaded guilty to burglary of a habitation.1 The trial

court deferred adjudication of the offense and placed appellant on community supervision

for a period of ten years. The State filed a motion to adjudicate appellant guilty and a

petition for revocation of probated sentence alleging that appellant had violated the terms


       1
           See T EX . P EN AL C OD E A N N . § 30.02 (Vernon 2003).
of his community supervision by, among other things, committing the offenses of robbery,

burglary of a habitation, and retaliation.2 Appellant pleaded "not true" to all of the State's

allegations. After hearing evidence, the trial court found that appellant committed the

violations of community supervision as alleged in the State's motion, revoked appellant's

community supervision, found appellant guilty of burglary of a habitation, and sentenced

appellant to twenty years' confinement. The trial court certified appellant’s right to appeal,

and this appeal followed. We affirm.

                                              I. ANDERS BRIEF

        Pursuant to Anders v. California,3 appellant’s court-appointed appellate counsel has

filed a brief with this Court stating that, after examining the record, she has concluded that

"there are no reversible grounds of error and that an appeal would be frivolous." After

discussing whether the evidence was sufficient to revoke appellant's community

supervision and whether the trial court abused its discretion in sentencing appellant,

counsel concludes that these arguable issues are without merit. Counsel's brief meets the

requirements of Anders as it presents a professional evaluation showing why there are no

non-frivolous grounds for advancing on appeal.4

        In compliance with High v. State,5 appellant's counsel has carefully discussed why,



        2
          The State further alleged that appellant had: (1) violated his court-ordered curfew; (2) failed to
com plete his court-ordered com m unity service restitution hours; (3) failed to subm it a copy of his IRS return
to the supervision departm ent by April 15, 2009; and (4) failed to m ake his m onthly court costs, supervisory
fees, and restitution paym ents.

        3
            386 U.S. 738, 744 (1967).

        4
          See In re Schulman, 252 S.W .3d 403, 407 n.9 (Tex. Crim . App. 2008) (“In Texas, an Anders brief
need not specifically advance ‘arguable’ points of error if counsel finds none, but it m ust provide record
references to the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,
112 S.W .3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W .2d 503, 510
n.3 (Tex. Crim . App. 1991).

        5
            High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. [Panel Op.] 1978).

                                                        2
under controlling authority, there are no errors in the trial court's judgment. Counsel has

informed this Court that she has (1) forwarded a copy of the brief and her request to

withdraw as counsel to appellant, (2) informed appellant of his right to review the record

and to file a pro se response, and (4) forwarded a copy of the record to appellant.6 More

than an adequate period of time has passed, and appellant has not filed a pro se

response.7

                                         II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.8 We have reviewed the

entire record and counsel's brief and have found nothing that would arguably support an

appeal.9 Accordingly, we affirm the judgment of the trial court.

                                        III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.10 We grant counsel’s motion to withdraw.

        Within five days of the date of this Court’s opinion, counsel is ordered to send a

        6
          See Anders, 386 U.S. at 744; Stafford, 813 S.W .2d at 510 n.3; see also In re Schulman, 252 S.W .3d
at 409 n.23. The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d at 409 n.23 (quoting W ilson v. State, 955
S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

        7
            See In re Schulman, 252 S.W .3d at 409.

        8
            Penson v. Ohio, 488 U.S. 75, 80 (1988).

        9
          See Bledsoe v. State, 178 S.W .3d 824, 826-28 (Tex. Crim . App. 2005) (“Due to the nature of Anders
briefs, by indicating in the opinion that it considered the issues raised in the briefs and reviewed the record
for reversible error but found none, the court of appeals m et the requirem ent of Texas Rule of Appellate
Procedure 47.1.”); Stafford, 813 S.W .2d at 509.

        10
           See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W .3d at 408 n.17 (citing Jeffery v.
State, 903 S.W .2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the
appeal is frivolous, he m ust withdraw from representing the appellant. To withdraw from representation, the
appointed attorney m ust file a m otion to withdraw accom panied by a brief showing the appellate court that the
appeal is frivolous”) (citations om itted)).

                                                       3
copy of the opinion and judgment to appellant and to advise appellant of his right to file a

petition for discretionary review.11




Do not publish.
TEX . R. APP. P. 47.2(b).
Delivered and filed the
23rd day of August, 2010.




         11
             See T EX . R. A PP . P. 48.4; see also In re Schulman, 252 S.W .3d at 412 n.35; Ex parte Owens, 206
S.W .3d 670, 673 (Tex. Crim . App. 2006). No substitute counsel will be appointed. Should appellant wish to
seek further review of this case by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to
file a petition for discretionary review or file a pro se petition for discretionary review. Any petition for
discretionary review m ust be filed within thirty days from the date of either this opinion or the last tim ely m otion
for rehearing that was overruled by this Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review
m ust be filed with this Court, after which it will be forwarded to the Texas Court of Crim inal Appeals. See T EX .
R. A PP . P. 68.3; 68.7. Any petition for discretionary review should com ply with the requirem ents of Rule 68.4
of the Texas Rules of Appellate Procedure. See T EX . R. A PP . P. 68.4.

                                                          4